Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 1 of 22




   EXHIBIT 5
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 2 of 22


 1             SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                        COUNTY OF SAN FRANCISCO
 3
 4   DEWAYNE JOHNSON,
 5               Plaintiff,
 6         vs.                                  Case No. CGC-16-550128
 7   MONSANTO COMPANY,
 8               Defendant.
     _____________________/
 9
10
11
12
13
14
15                Reporter's Transcript of Proceedings
16                       San Francisco, California
17                        Thursday, May 10, 2018
18
19
20
21
22
23   Reported by:
     SHEILA PHAM
24   CSR NO. 13293
25   PAGES 1 - 79

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 3 of 22

 1       SUPERIOR COURT OF THE STATE OF CALIFORNIA                      1     San Francisco, California, Thursday, May 10, 2018
 2             COUNTY OF SAN FRANCISCO                                  2            9:10 a.m. - 11:00 a.m.
 3                                                                      3
 4 DEWAYNE JOHNSON,                                                     4          THE COURT: I'm required to read the following:
 5        Plaintiff,                                                    5   The parties and counsel are advised in connection with
 6     vs.                Case No. CGC-16-550128                        6   the June judicial election, a list of contributions is
 7 MONSANTO COMPANY,                                                    7   available on the board outside the courtroom door. The
 8        Defendant.                                                    8   list is updated weekly.
     _____________________/
                                                                        9          Counsel got my written tentative yesterday
 9
                                                                       10   perhaps.
10
                                                                       11          (Counsel nodding.)
11
                                                                       12          THE COURT: Great.
12
                                                                       13          MR. LASKER: Yes, Your Honor.
13
                                                                       14          MR. MILLER: We have, Your Honor.
14
                                                                       15          THE COURT: My proposal -- and if you've
15     Reporter's Transcript of Proceedings, taken at SAN
                                                                       16   discussed it among yourselves that you'd like to handle
16 FRANCISCO SUPERIOR COURT, 400 McAllister Street,
17 Department 304, San Francisco, CA 94102, beginning at
                                                                       17   this differently, that's fine with me. But my proposal
18 9:10 a.m. and ending at 11:00 a.m., on Thursday, May 10,            18   is simply to let perhaps Monsanto go first. They can
19 2018, before Sheila Pham, Certified Shorthand Reporter              19   use whatever time they want. I've told you I'm going to
20 No. 13293.                                                          20   give you each just about an hour, maybe a little bit
21                                                                     21   more than that. You can use it really as you wish. I
22                                                                     22   think you have a better grip as to what needs time and
23                                                                     23   what doesn't need time, and I'm happy to do it that way.
24                                                                     24   I'll turn it over to the plaintiffs and then go back and
25                                                                     25   forth until your time has expired.
                                                              Page 2                                                             Page 4
 1            APPEARANCES OF COUNSEL
 2
                                                                        1         Is there any other way you'd like to handle
 3 For Plaintiff:                                                       2   things? Okay.
 4      THE MILLER FIRM LLC
        BY: MICHAEL MILLER, ESQ.                                        3         MR. MILLER: That's agreeable, Your Honor.
 5      BY: JEFFREY TRAVERS, ESQ.
        BY: TIMOTHY LITZENBURG, ESQ. (on CourtCall)
                                                                        4         MR. LASKER: Thank you, Your Honor. Eric
 6      108 Railroad Avenue                                             5   Lasker for Monsanto. And as Your Honor knows, the
        Orange, VA 22960
 7      (540) 672-4224                                                  6   issues that are before you today, particularly on our
        mmiller@millerfirmllc.com
                                                                        7   Sargon motion and general causation, has been the issue
 8      jtravers@millerfirmllc.com
        tlitzenburg@millerfirmllc.com                                   8   of a seven-day adventure hearing in front of Judge
 9
        AUDET & PARTNERS                                                9   Chhabria and also Judge Petrou, who is the JCCP judge.
10      BY: MARK BURTON, ESQ.                                          10         And that hearing was continued through until
        711 Van Ness Avenue, Suite 500
11      San Francisco, CA 94102                                        11   early April when Judge Chhabria, at supplemental
        (415) 568-2555
12      mburton@audetlaw.com
                                                                       12   adventure hearings specifically on the epidemiology,
13                                                                     13   sort of crystallized the issues and focused the issues
   For Defendant:
14                                                                     14   similarly to how Your Honor has with the understanding,
        HOLLINGSWORTH LLP
15      BY: ERIC G. LASKER, ESQ.
                                                                       15   as Judge Chhabria recognized as well, that the
        BY: JOE HOLLINGSWORTH, ESQ. (on CourtCall)                     16   epidemiology really is the key issue here.
16      1350 I Street, N.W.
        Washington, DC 20005                                           17         And I think the parties, in their briefing,
17      (202) 898-5800
        elasker@hollingsworthllp.com
                                                                       18   also recognized that fact. That to get to causation in
18      jhollingsworth@hollingsworthllp.com                            19   humans and/or Mr. Johnson, general causation, and
19      FARELLA BRAUN + MARTEL
        BY: SANDRA A. EDWARDS, ESQ.                                    20   frankly, given their experts, also specific causation,
20      235 Montgomery Street                                          21   the epidemiology is really the focus of the inquiry that
        San Francisco, CA 94104
21      (415) 954-4428                                                 22   Your Honor needs to make under Sargon.
        sedwards@fbm.com
22                                                                     23         And I'd like to focus obviously on the
23                                                                     24   questions Your Honor has raised in the tentative ruling
24
25                                                                     25   with respect to the epidemiologic issues, how that
                                                              Page 3                                                             Page 5

                                                                                                                    2 (Pages 2 - 5)
                                                      Veritext Legal Solutions
                                                           866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 4 of 22

 1   impacts the admissibility of experts' opinions both with     1   determine the admissibility of epidemiological
 2   general causation and specific causation.                    2   conclusions are identical regardless of whether we're
 3         And the first point that is obvious, I think,          3   looking at it in isolation or as part of that broader
 4   from the briefing but important also in the Sargon           4   spectrum, or is it different?
 5   analysis is: There is a significant body of                  5          MR. LASKER: No, it's the same, Your Honor. In
 6   epidemiological evidence that the experts are citing to      6   fact, that, again, is exactly the point made in In re
 7   here and relying upon here. This is not a case with an       7   Lipitor, in the cases that are cited in that case, in
 8   absence of epidemiology, in which case, you might resort     8   the Reference Manual. And, in fact -- we'll get to this
 9   or need to resort to other types of evidence.                9   point specifically with respect to the 2.0 analysis --
10         THE COURT: When you say "other types," do you         10   the Cooper case also sort of looked at the issue of
11   mean Bradford Hill or --                                    11   confounding, and whether or not there's epidemiology
12         MR. LASKER: One of -- I'm sorry.                      12   that adjusted for those factors in deciding whether or
13         THE COURT: Go ahead.                                  13   not plaintiffs had gone over the 2.0 bar.
14         MR. LASKER: Yeah. The Bradford Hill criteria          14          So the Bradford Hill criteria is recognizing
15   is actually an analysis assuming epidemiology.              15   that you need to start with that, but then you need
16         THE COURT: Right.                                     16   more. It's an added -- it's a recognition of how
17         MR. LASKER: That is an analysis where if you          17   science works. That epi is necessary and statistically
18   have epidemiological evidence, what Sir Bradford Hill       18   significant -- properly adjusted epi is necessary, but
19   was recognizing in his criteria and as courts have          19   there's also more to get from association to causation.
20   recognized as well --                                       20          And, Your Honor, with respect to the
21         THE COURT: Excuse me, let's take a break. Go          21   epidemiology, the other issue that is important
22   off the record for a moment.                                22   particularly where you have a body of epidemiological
23         (Off the record.)                                     23   evidence is that it's not reliable to pick out one study
24         MR. LASKER: Under the Bradford Hill criteria,         24   and say, "That's the right study and the others are not
25   you start with epidemiology. And as the cites we've         25   correct studies," or "We don't have to consider all the
                                                        Page 6                                                            Page 8

 1   provided and the Reference Manual make clear, and In re      1   epidemiology as a whole in reaching an opinion."
 2   Lipitor case, which is in 2016, the cite for that, Your      2          And, in fact, in the one federal court case --
 3   Honor, is -- just a second -- 174 F. Supp. 3d 911 at         3   or the one case that has dealt with this exact issue,
 4   925. There's a long citation of cases dealing with how       4   which is whether or not scientific -- an expert can
 5   courts address the Bradford Hill in the context of a         5   testify to general causation under Daubert, which is the
 6   Daubert analysis or the type of analysis here.               6   Arias versus Dyncorp case. And the cite there is 928 F.
 7          What Sir Bradford Hill was presenting was:            7   Supp. 2d 10, and specifically at Pages 24, 25, the Court
 8   Even if you have statistical association in an               8   specifically focused on the epidemiology and the
 9   epidemiological study and you do the best you can to         9   plaintiff's expert's attempt to rely upon one study and
10   deal with confounding and bias, which is epidemiologists    10   not look to the other study.
11   can only do so much, you then need to look at other         11          And the Court held that that was not reliable.
12   factors to determine whether or not, in fact, you can go    12   You can't just pick out one study as a basis for your
13   from association to causation.                              13   opinion in this context where you have a large body of
14          So the Bradford Hill criteria is recognizing         14   studies unless you can explain why that's the only study
15   that epidemiology, even if you have association, is not     15   you look at.
16   enough, but it is a threshold to be able to even get to     16          THE COURT: So if there's some sort of
17   those other criteria.                                       17   explanation, then it's good enough? In other words, I'm
18          THE COURT: And if you're going to get to this,       18   not going to be the person -- under Cooper, I'm not
19   just tell me that you will, but is it your view that the    19   going to be the person to decide, for example, which
20   admissibility of the epidemiology is exactly the same?      20   studies are worthy of attention and which are not;
21   Whether we're looking at only it or whether we are          21   right? So an expert is going to do that, and if an
22   looking at it as a piece of a broader Bradford Hill         22   expert says, "Look, I think Studies 1, 2, and 3 are the
23   analysis, it's exactly the same issue?                      23   only ones we really need to look at," and if that person
24          So, for example, the 2.0 factor or whatever the      24   has some kind of explanation for why they didn't look at
25   other sorts of criteria might be that we use to             25   the others, then my inquiry is at an end?
                                                        Page 7                                                            Page 9

                                                                                                              3 (Pages 6 - 9)
                                               Veritext Legal Solutions
                                                    866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 5 of 22

 1          MR. LASKER: Well, no, I don't think that's            1          And Your Honor focused in your tentative ruling
 2   right, Your Honor. First of all, I would say that none       2   on the De Roos 2003 study. And that is a study that,
 3   of the experts have opined to that. All of the experts       3   frankly, there is dispute even among plaintiff experts
 4   present all of the studies in their report. They             4   as to when adjustments were made for other pesticides.
 5   identify various strengths and weaknesses of the             5   There are two odds ratios presented in that study. One
 6   studies. But the courts, in analyzing epidemiologic          6   is a statistically significant finding. The other,
 7   evidence under Daubert and also under Sargon, have also      7   which is the more fully adjusted model, and there's a
 8   looked at various methodological issues as far as how        8   debate as to what was adjusted to bring it to that fully
 9   the experts address those studies.                           9   adjusted model, is no longer statistically significant.
10          So, for example, on the issue of confounding --      10          And that is set forth in the record. The
11   and this was -- we cited a number of cases in our           11   argument that plaintiff's expert makes -- Dr. Ritz makes
12   briefing, but I'll focus on the cases in California.        12   is that there was some adjustment for confounders in De
13   The In re Lockheed case, which is 115 Cal. App. 4th at      13   Roos. And Your Honor cited to her testimony at -- the
14   558, and specifically -- well, 564, 565 is where the        14   reply declaration, Exhibit 8, at Pages 22 to 24.
15   Court is addressing the issue of confounding. And this      15          And what Dr. Ritz stated is that in the De Roos
16   is the case, Your Honor, as you might recall, that the      16   2003 study, they tried to adjust. They actually didn't
17   Supreme Court cited in Sargon in adopting the               17   do a very good approach to it. They adjusted for
18   Daubert-type analysis. That was a case in which the         18   everything, for all 40 pesticides. And she said that's
19   Court said plaintiff's expert is relying upon a study       19   not really a reliable way of doing it, but that's what
20   that is confounded, and that's not a reliable basis for     20   they did.
21   an expert opinion.                                          21          As it happens, though, we're now in a situation
22          There's also the In re Bextra case, which is         22   again where we have additional analyses. The De Roos
23   524 F. Supp. 2d 1166 at 1178. That's the Northern           23   2003 study, and this is not disputed by any of the
24   District of California --                                   24   experts, was pooled, along with McDuffie, into what is
25          THE COURT: Is it your point that the experts         25   known as the North American Pooled Project. It's also
                                                       Page 10                                                           Page 12

 1   on the plaintiff's side did not account for confounding;     1   referred to as the "Pahwa study," P-A-H-W-A.
 2   and if so, is it part of your job to say what the            2          And that study was able to do a more refined
 3   confounding variables might have been?                       3   adjustment for other pesticides. And what the
 4         MR. LASKER: Yes, Your Honor, it is our                 4   investigators did is: They looked for other pesticides
 5   position. It actually was the focus of the Daubert           5   that were associated -- in other words, correlated use
 6   hearing as well. That's why Judge Chhabria called            6   of glyphosate, and that also were risk factors for
 7   plaintiff's experts back because, as we pointed out to       7   non-Hodgkin lymphoma independently in that study.
 8   Your Honor, Judge Chhabria was of the view that to rely      8          And when they adjusted for those three
 9   upon confounded epidemiology studies -- epidemiological      9   pesticides, and, again, it's not disputed, the
10   studies that did not adjust for the pesticides was junk     10   calculations that were made, their odds ratio for all of
11   science. He stated that in the oral argument we had in      11   the North American case-control studies, that includes
12   March.                                                      12   all the data from De Roos 2003 and also from McDuffie,
13         And the issue here is not as it is and, to some       13   was not statistically significant.
14   extent, was in Cooper. That there's some potential          14          THE COURT: I appreciate that. The problem,
15   confounders. We don't know what they are, but there may     15   though, is -- maybe it's not a problem, but the issue
16   be confounders out there, and therefore, the study isn't    16   is: Even if there could be more persuasive evidence
17   reliable. In this case, every one of the                    17   such as what you have just described, maybe it's a
18   epidemiological studies, in the studies themselves, when    18   meta-study, and I'm not sure if the North American
19   they adjust for other pesticides -- and they do. We do      19   Pooled Project was technically a meta-study or not, but
20   have adjustment for other pesticides in all of the          20   pooling all of that information, even if that's better,
21   studies now -- in every case, the odds ratio goes down,     21   is it inadmissible to rely on the 2003 De Roos study?
22   and it is no longer statistically significant when they     22   That's a real question; right?
23   do those adjustments. So this is not a hypothetical         23          MR. LASKER: Yes, Your Honor. And we would
24   situation or an abstract issue. It's a concrete issue       24   submit that it is for two reasons. One, as I said,
25   based upon the data in the studies.                         25   going back to the Arias decision, there is -- you pick
                                                       Page 11                                                           Page 13

                                                                                                           4 (Pages 10 - 13)
                                               Veritext Legal Solutions
                                                    866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 6 of 22

 1   out one data, one study, without the other, and we do          1         MR. LASKER: We are. But, Your Honor, the
 2   know with the full analysis of the data and the other          2   issue also goes into and is relevant to a specific
 3   studies, for example, the Agriculture Health Study. I          3   causation --
 4   believe that was conducted and published just this year,       4         THE COURT: Because in that latter context of
 5   it's not the case that there is a consistent body of           5   specific causation, would it matter whether or not there
 6   studies that show only one thing.                              6   was any kind of record in this case that the potential
 7          The second case I would refer you to, Your              7   confounding, say, pesticides were actually a source of
 8   Honor, which is, frankly, directly on point on this            8   perhaps damage to the plaintiff, that the plaintiff was
 9   issue, is the In re Zoloft case. And that is a Third           9   actually exposed to them? Would we care about that
10   Circuit case, 882 F.3d 787. And the issue that the            10   being in the record or not if we were looking at this
11   district court dealt with and then the Third Circuit          11   issue in the context of specific causation?
12   affirmed on was exactly this: There were earlier              12         MR. LASKER: Yes, Your Honor. I can read to
13   studies that had found reported statistically                 13   you from the Cooper case, which actually addresses this.
14   significant results, but they were not adjusted. And          14   The question with specific causation, particularly in
15   the investigators then conducted a later analysis in          15   this case, is: When a plaintiff's expert for opining on
16   which they pooled that data into a later pooled analysis      16   specific causation is basing their conclusion on the
17   in which they were able to do the proper adjustments.         17   existence of epidemiology -- and I'll get into in a
18          And the Court in that case, affirmed by the            18   moment how that is in this case because it's pretty
19   Third Circuit, held it's not reliable when you have --        19   clear from the testimony of Dr. Nabhan and also from
20   when you know that that same data, when you do the            20   Dr. Sawyer that that's what they're doing -- then the
21   proper adjusting for confounders, does not show               21   issue is: Do you have epidemiologic evidence that is
22   association, it's not reliable for you to continue            22   reliable that shows a statistically significant
23   saying, "I'm going to look at that data and put blinders      23   association greater than 2.0?
24   on the fact that it does not show significant                 24         And the reasoning, as set forth in the Cooper
25   association when known confounders are adjusted for."         25   case, is that this legal standard for plaintiff is more
                                                         Page 14                                                           Page 16

 1          And that's the issue that comes up in a lot of          1   likely than not. And if the odds ratio is less than
 2   the cases that we cite for Your Honor. And, again, the         2   2.0, then you're not going to have more likely than not.
 3   issue is: What is the proper methodology for an expert         3   Because 2.0 is basically a doubling of the background
 4   to follow in reaching a causation opinion? Is it the           4   risk. If you're below 2.0, then the background risk is
 5   proper methodology for an expert to rely upon data that        5   a greater proportion of the risk for the outcome.
 6   they know is confounded, where they know that -- and           6         And Cooper at 239 Cal. App. 4th 555 at 593
 7   where data has been adjusted for known confounders and         7   states that "When statistical analyses or probabilistic
 8   does not show an association, is it reliable for the           8   results of epidemiological studies are offered to prove
 9   expert, nonetheless, to rely upon those unadjusted             9   specific causation, under California law, those analyses
10   numbers?                                                      10   must show a relative risk greater than 2.0 to be
11          That's the issue that Judge Chhabria is dealing        11   'useful' to the jury."
12   with right now. And as Your Honor knows, that his -- at       12         And getting back to what Your Honor was asking
13   least his initial indication of his view on that. It's        13   about with respect to confounding and what other
14   an issue that comes up again in the cases we cite where       14   analyses might be done, when you look at the Cooper
15   courts have said not proper methodology to rely upon          15   court's discussion of the expert's opinion in that case,
16   what you know to be confounded data. Maybe if you're          16   again, it's at Page 594, these were the steps that the
17   just sort of speculating as to whether or not they're         17   Cooper court pointed to. I'm quoting. "Thus, having
18   confounding but you have no evidence of it, then maybe        18   considered and ruled out other background causes of
19   there's a debate among the experts as to whether or not       19   bladder cancer based on his medical records" -- so the
20   there is confounding. But if you actually have the            20   differential diagnosis -- "Dr. Smith could conclude
21   analysis that shows that there's no association, you          21   based on the studies that it was more likely than not
22   can't then just put blinders on. That's not a proper          22   that Jack Cooper's exposure to Actos caused his bladder
23   methodology.                                                  23   cancer. In other words, because the studies, to varying
24          THE COURT: And we're still talking about               24   degrees, adjusted for race, age, sex, and smoking, as
25   general causation right now; right?                           25   well as other known causes of bladder cancer, Dr. Smith
                                                         Page 15                                                           Page 17

                                                                                                             5 (Pages 14 - 17)
                                                 Veritext Legal Solutions
                                                      866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 7 of 22

 1   could rely upon those studies to make his differential        1   fungoides?"
 2   diagnosis ruling in Actos, as well as smoking, and            2          What Dr. Nabhan said is: "In his situation,
 3   concluding that Actos was the most probably cause of          3   that's the only type of risk factor that I was able to
 4   Jack Cooper's disease."                                       4   gather from looking at his record and his occupational
 5          So the issue here is: Can plaintiff's experts          5   history and what he has done. The only thing that
 6   in this case make that same showing? And the evidence         6   stares at you in the eye, you know, he was doing well
 7   that they presented makes it clear that they cannot.          7   until he started working at the school district, started
 8   There is no body of adjusted epidemiological evidence         8   using glyphosate compounds, and a couple of years later,
 9   that demonstrates a 2.0 odds ratio. Plaintiffs, in            9   he developed a skin disease that ultimately was
10   fact, in their brief, point to meta-analyses. And these      10   diagnosed as mycosis fungoides."
11   are, I think, in their opposition brief at Pages 14 and      11          And he goes on to state that it's possible that
12   15. They point to meta-analyses that were conducted, in      12   he would have had the same disease without the exposure,
13   fact, prior to the 2018 NCI study and prior to the NAPP,     13   that there's no mechanism -- no mechanism of action here
14   which are numbers that would actually pull those odds        14   that he can point to.
15   ratios down. But even before those studies, the meta         15          And then on Page 140, Lines 20 to 25, he
16   relative risk that they're pointing to were in the           16   states, "So there is a known carcinogenic compound, in
17   vicinity of 1.3, 1.4 as being what the body of               17   my opinion, that he was exposed to, and he subsequently
18   epidemiological evidence could show at that point in         18   developed a malignancy that has shown to be associated
19   time, and it's lower now. But it's clearly below the         19   and caused by this compound. So it's hard to dismiss
20   requisite odds ratio of 2.0.                                 20   that and assume that he could have developed it without
21          And there's, actually, Your Honor, a very             21   it."
22   interesting case, a trial court decision in Los Angeles.     22          And then finally, when we say, "Well, then
23   It's a case called In re Johnson & Johnson. And this is      23   what's your basis for that," he points to the
24   2017 Westlaw 4780572. And this was a case that dealt         24   epidemiologic evidence. And he says at Page 140,
25   with a very similar issue. The Court had before it a         25   starting at Line 23, going through to the next page,
                                                        Page 18                                                          Page 20

 1   couple of epidemiological studies that plaintiffs argued      1   141, Line 10.
 2   had greater than 2.0 odds ratio, but the body of the          2          And the question was: "How could you say that
 3   epidemiological data as a whole was closer to at least        3   -- if he had been exposed to some other compound, not
 4   1.3, 1.4 odds ratio.                                          4   glyphosate, if he had been exposed to nicotine, would
 5          And the Court in that case, and it was                 5   you say that that was the cause of his mycosis
 6   unfortunately after they had gone through the expense of      6   fungoides?"
 7   a trial, but on JNOV, the Court went back and said            7          And he answers: "No, because to my knowledge,
 8   that's not an odd for specific causation under                8   there is no epidemiologic studies that have linked
 9   California law. You have not reached that 2.0 threshold       9   nicotine to lymphoma in general. I think that if -- you
10   in the body of epidemiologic data.                           10   know, the reason you would conclude in Mr. Johnson's
11          And if I could focus, Your Honor, specifically        11   case is because you have to link this particular
12   -- and, again, that's an issue for Your Honor in Sargon,     12   individual case, you know, with the body of evidence,
13   specifically with respect to what the methodology is for     13   with the epidemiologic studies. To my knowledge, there
14   Dr. Nabhan's specific causation opinion. And the key         14   is no studies to link smoking or nicotine exposure to
15   pages in his deposition -- and his full deposition is in     15   non-Hodgkin lymphoma, so I would not have linked these
16   the record. It was attached by the plaintiffs as             16   together. But there is epidemiologic evidence with
17   Exhibit 76 to their Sargon opposition brief. But the         17   glyphosate and non-Hodgkin lymphoma, and that's why I
18   key passages here are from Pages 138 to 140 -- 141.          18   linked them together."
19          And Your Honor raised the question whether or         19          And Dr. Nabhan was also very clear, and he says
20   not Dr. Nabhan only relies on the fact that the disease      20   this, for example, at Pages 124 and 125 of his
21   developed after the use of the spray as the basis for        21   deposition when he was being asked about individual
22   the conclusion. And reading, Your Honor, from Page 138,      22   epidemiologic studies and his opinion with respect to
23   Lines 8 to 16, the question is:                              23   individual studies, and this is 124, Line 23, going on
24          "How are you making this argument that the            24   to 125, Line 6. "As I said several times, I don't
25   exposure to Roundup caused the plaintiff's mycosis           25   believe you can rely on any one particular study versus
                                                        Page 19                                                          Page 21

                                                                                                           6 (Pages 18 - 21)
                                                Veritext Legal Solutions
                                                     866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 8 of 22

 1   another to make the association of why glyphosate caused     1   choosing in a way that has not been countenanced by the
 2   mycosis fungoides in Mr. Johnson's case. You rely upon       2   Court of Appeal either, you know, in the Cooper case and
 3   the particular individual case of the patient, his           3   then the equivalent case that we had out of the Ninth
 4   exposure, and the collective evidence of epidemiologic       4   Circuit that had a similar view of the range of
 5   studies. I did not rely on one sole paper versus             5   flexibility that the judge has in these sorts of
 6   another. I relied on all of the literature                   6   motions.
 7   collectively."                                               7          I don't know if there's anything more that can
 8         And Dr. Sawyer, to the extent that he offered a        8   be said about that.
 9   specific causation opinion, also is relying upon the         9          MR. LASKER: I guess I'll say one more thing
10   epidemiologic studies. And plaintiffs make this point       10   and then I'll move on, Your Honor.
11   and acknowledge this in their opposition brief at           11          THE COURT: Yeah.
12   Page 41.                                                    12          MR. LASKER: It's not a question of picking and
13         So the methodology of plaintiff's specific            13   choosing among the studies because none of the studies
14   causation experts in this case is very straightforward.     14   -- the issue is whether or not methodologically,
15   Mr. Johnson was exposed to glyphosate, and I believe two    15   plaintiff's experts can rely upon data that they know is
16   years later -- and there is a big scientific issue there    16   confounding. That's an overarching methodological issue
17   as to whether or not that's long enough, but we'll put      17   that applies to all the studies. It's not picking one
18   that to one side. Two years later, he developed mycosis     18   study over the other, it's just what is the data that --
19   fungoides. And they looked at the collective body of        19   what do each of the studies show? Where do you look to
20   the epidemiologic evidence to then reach their specific     20   in a study to find evidence that an epidemiologist can
21   causation opinion.                                          21   rely upon?
22         And there's no argument in this case that a           22          And as we've submitted and as the cases I cite
23   collective body of the epidemiologic evidence supports a    23   make clear in the Daubert context, under California
24   2.0 association between glyphosate-based herbicides and     24   admissibility rules, the data that you look at at each
25   non-Hodgkin lymphoma. Again, plaintiffs themselves, in      25   individual study is the study that is properly adjusted.
                                                       Page 22                                                            Page 24

 1   the brief, point to 1.3, 1.4 as a meta-analysis, and         1   And so you're not choosing between studies at all.
 2   that number actually is inflated at this point because       2   You're just asking whether or not the expert applied the
 3   it doesn't include the more recent studies.                  3   appropriate methodology in interpreting the results of
 4         So given that body of epidemiologic evidence,          4   all of the studies.
 5   as we've argued in our brief, we don't think there is        5          And then with respect to specific causation,
 6   the epidemiologic evidence that would be necessary under     6   Your Honor, okay, and which I think is an even easier
 7   the case law that we cited, In re Lockheed, In re            7   issue in this context, you are looking at what is the
 8   Bextra, In re Zoloft, to reach a general causation           8   methodology that the plaintiff's expert used. Not an
 9   opinion, but for specific causation, it's even a more        9   abstract argument that a counsel, attorney, may make,
10   difficult hurdle for them here because they need to pass    10   but what did this expert say?
11   that 2.0 threshold, and they plainly do not.                11          And Dr. Nabhan made very clear he's not relied
12         THE COURT: I'm just concerned that, and maybe         12   upon one individual study. He doesn't believe it's
13   there's more to be said about this, but I'm just            13   appropriate to point to one study versus another. You
14   concerned that what you're asking me to do, at least        14   look at the collective body of epidemiologic evidence.
15   under the rubric of general causation, is to pick and       15   And looking at the collective body of epidemiologic
16   choose among studies. That is, for me to say, "Well,        16   evidence, we have the meta-analyses that were dated.
17   these are later studies. They look better to me because     17   Dr. Mucci has, and it's in the record, provided an
18   they seem to have accounted for earlier results," "they     18   updated meta-analysis that shows an odds ratio now of
19   seem to perhaps have done more work," or "they have been    19   about 0.9, actually. It's not as significant, but it
20   more thorough," or something like that, "and so I'm         20   shows absolutely no association whatsoever.
21   going to adopt those. And as a judge, I'm not going to      21          But even going back to the old meta-analysis,
22   evaluate the earlier studies because I don't think          22   they don't get to the 2.0 threshold. So that's
23   they're very good," "they weren't as advanced," "they       23   undisputed scientific evidence in plaintiff's own brief,
24   didn't account for Factors 1, 2, and 3," or something       24   and it shows why they don't meet the requirement for
25   like that. I'm just concerned that I'm picking and          25   specific causation.
                                                       Page 23                                                            Page 25

                                                                                                           7 (Pages 22 - 25)
                                               Veritext Legal Solutions
                                                    866 299-5127
     Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 9 of 22

 1         Your Honor, I think I'd like to move on now and         1   slope factor the way that he did, and we don't agree
 2   talk about some of the other issues, specifically with        2   with it for reasons we've raised, how does that fit with
 3   respect to Dr. Sawyer. And there is the issue of his          3   anything the jury is going to be to asked to decide?
 4   cancer slope factor and the issue of whether or not -- I      4   And, in fact, wouldn't it confuse the issue? Because
 5   think there's two issues that are raised by this. One         5   you're putting up a number there in front of the jury
 6   is whether or not it is appropriate to extrapolate from       6   that, in fact, is not intended to be related to
 7   animal studies.                                               7   causation and does not provide evidence of causation.
 8         And I would point Your Honor to Dr. Portier's           8   And why are they seeing that number? How does that fit
 9   testimony on this. In our opening brief, the Edwards          9   with the burden of proof the plaintiffs have in this
10   declaration, Exhibit 21, at Pages 158 to 159 and             10   case?
11   Exhibit 31 at Pages 677 to 678, is Dr. Portier               11          So it may be, and, again, we don't think it is,
12   explaining why you can't extrapolate from rodent studies     12   that he calculated this cancer slope factor correctly,
13   to human cancer or to human NHL, which is the issue          13   but it has no place in this litigation. So for that
14   here.                                                        14   reason, we believe that testimony should be excluded.
15         But I think a broader issue also, Your Honor,          15          If I could turn briefly, just very briefly, to
16   is: What did he actually do? He calculated -- and it's       16   a question you asked about Dr. Portier and his failure
17   very clear from his report and from his opinions, he         17   to control for statistically -- for the fact that some
18   calculated a regulatory cancer slope. And cancer slope       18   statistically significant results could appear in rodent
19   as applied by regulators, and Dr. Sawyer states this is      19   studies by chance. The issue here very briefly is that
20   not something they can use to establish causation in any     20   there were 12 different animal studies with hundreds of
21   individual case. The purpose of the cancer slope factor      21   different analyses.
22   is not causation, it's a regulatory tool used for            22          And it's well established and not disputed by
23   protective purposes.                                         23   Dr. Portier that when you have all of these analyses, an
24         And that's made clear in the Reference Manual,         24   individually statistically significant finding actually
25   the case that the plaintiffs cite, which is a regulatory     25   is not meaningful. Because what you're looking for when
                                                        Page 26                                                            Page 28

 1   standard in the level of a monitoring context. But the        1   you do those statistics is: What is the chance of this
 2   Reference Manual on Scientific Evidence at 665 and 666        2   happening -- what is the likelihood of this happening by
 3   also makes clear that that's a different standard at a        3   chance?
 4   different level in a regulatory context than it is in         4         And to have a statistically significant finding
 5   court.                                                        5   in an individual point, you're saying it's a 1 in 20
 6         Because as Your Honor may be aware, in the              6   that this could happen by chance. If you have hundreds
 7   regulatory context, you have protective factors. And          7   of them, then you are going to have a bunch of these
 8   Dr. Sawyer acknowledged that his slope factor was the         8   individual analyses that you would expect to have by
 9   upper bound estimate of risk. And you want to have            9   chance, and Dr. Portier acknowledges that.
10   protective factors in the regulatory context to protect      10         And the problem he has in his analysis is:
11   populations. You can't take that data point, which is        11   There are very well-established methodologies that deal
12   what Dr. Sawyer is -- and that's what we're trying to do     12   with multiple comparisons to be able to determine
13   here, and say, "Given this cancer slope index, we can        13   whether they are actually statistically significant in
14   say that Mr. Johnson's exposure was above the level that     14   this context. He doesn't apply any of them. Instead,
15   is required to cause cancer." That's not what a cancer       15   he presents a table in which he purports to show how
16   slope factor is for. It's a protective factor with           16   many statistically significant findings you would expect
17   levels of conservatism in them to set regulatory             17   to see by chance and how many you actually see.
18   standards.                                                   18         But the problem with that, as we support in our
19         And there's a long list of cases. The Rider            19   briefing, is: He doesn't actually count up the number
20   case -- and the Reference Manual has other cases. That       20   of analyses that were done to be able to determine how
21   Rider versus Novartis that we cite in our brief, that        21   much he'd expect to see. He sort of estimates that. So
22   made clear that regulatory standards are not the proper      22   he's not doing a calculation that --
23   standard for causation in a case like this.                  23         THE COURT: Does that table underlie any of his
24         And the question then is: Even if one assumes,         24   opinions? I mean, is your pitch here just that the jury
25   okay, it was appropriate for him to calculate a cancer       25   shouldn't see that particular table --
                                                        Page 27                                                            Page 29

                                                                                                            8 (Pages 26 - 29)
                                                Veritext Legal Solutions
                                                     866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 10 of 22

 1         MR. LASKER: Well --                                      1          Dr. Benbrook tries to dismiss the fact that the
 2         THE COURT: -- or is it --                                2   EPA has determined that surfactants -- none of the
 3         MR. LASKER: I think that certainly, they                 3   surfactants that are used in glyphosate-based herbicides
 4   should not see that table and they should not see that         4   cause cancer. And he goes and says, "Well, they use
 5   analysis. It's not a scientifically reliable approach          5   this structure-activity relationships analysis." That's
 6   for looking at the issue. I think without that, he             6   not particularly reliable. He doesn't have expertise to
 7   doesn't have a basis for his opinion. I think his whole        7   talk about any of those issues.
 8   opinion falls apart because he does acknowledge that you       8          So we would ask that Your Honor also add
 9   need to do something to deal with that fact. You can't         9   language to the Court's order that makes clear that
10   just say, "Okay. There's a p-value less than 25."             10   Dr. Benbrook does not have the qualifications, and
11         But certainly, that analysis, given his                 11   therefore, should not be speaking to issues that require
12   testimony that he actually just estimated the numbers,        12   that sort of scientific expertise.
13   is not a reliable methodology. You can't just estimate        13          And we also believe along the same lines that
14   and then sort of speculate as to what that means. So          14   Dr. Benbrook does not have expertise on any issues
15   certainly, that analysis, which is his table analysis,        15   relating to whether Monsanto misled the EPA. Again, a
16   we think should be excluded.                                  16   lot of those opinions with respect to, for example, the
17         I'd like to turn now briefly to Dr. Benbrook.           17   TNO study or for Dr. Perry, depend upon his
18   And for the most part, we are in an agreement with Your       18   interpretation of what those studies mean.
19   Honor's tentative ruling, but one additional point we         19          His conclusion as to whether or not the studies
20   wanted to make on this, and I'll reserve my time to           20   are actually reliable data that the EPA would care
21   respond to plaintiff's counsel on any issues they may         21   about, or should have been produced, in any event, not
22   have, is that it's very clear from Dr. Benbrook's             22   to mention the fact that he doesn't have the expertise
23   testimony that he does not have any expertise in any          23   within the EPA or the legal expertise to talk about
24   scientific discipline. He doesn't have expertise in           24   whether or not these are the type of data that would be
25   epidemiology, he doesn't have expertise in toxicology,        25   reported, those are the things that you need to have
                                                         Page 30                                                           Page 32

 1   he doesn't have expertise in exposure science or               1   expertise in, both scientific and legal.
 2   genotoxicology, and he acknowledges that repeatedly.           2         And a lot of the cases we cite to -- there is
 3   He's a PhD, but it's in economics. He doesn't have any         3   an expert that is sort of infamous, Dr. Parisian, who
 4   background in any scientific discipline.                       4   provided testimony and had been excluded in a whole
 5         But again and again, the opinions that he seeks          5   bunch of cases for perfectly appropriate reasons. But
 6   to proffer are based upon his opinion of what the              6   at least Dr. Parisian was a medical doctor. She had
 7   science shows. He talks about what the science was as          7   been a chief medical officer at the FDA. She at least
 8   of 2002, and whether or not that scientific evidence was       8   could purport to have some scientific expertise. Dr.
 9   sufficient for Monsanto to now be having to put a              9   Benbrook does not. And so that, we believe, should be
10   warning on their label. He talks about genotoxicity           10   noted in Your Honor's opinions to guide the Court going
11   studies, and he raises a lot of argument about Dr. Perry      11   forward.
12   and how he interprets certain studies. All of these           12         The final point I'd make, and then I'll yield
13   underlying studies have been in a peer-reviewed               13   and reserve the rest of my time, is with respect to
14   published literature, and Dr. Benbrook doesn't have any       14   preemption issues. And as I understand Your Honor's
15   expertise to be able to say what those studies actually       15   ruling -- or tentative ruling, the Court's view is that
16   say -- what the conclusions are.                              16   because there is an express preemption clause in the
17         The same thing with the TNO study, which is a           17   different statutes, the Court did not need to reach the
18   study on exposure and how well glyphosate-based               18   issue of implied preemption. The express preemption
19   herbicides pass through the skin. The actual study --         19   clause basically forecloses that analysis.
20   investigators say that that study was not reliable            20         We believe that's inconsistent with the ruling
21   because they couldn't replicate the results and they had      21   in the Nathan Kimmel case at 275 F.3d at 1204 where the
22   a bad model. Dr. Benbrook disagrees and says this is a        22   Court expressly states that in a different context, even
23   significant finding, an important finding, but he             23   though there is an express preemptive provision, that
24   doesn't have any expertise to opine on any of those           24   doesn't mean you don't look at the implied preemption
25   issues.                                                       25   analysis if the facts are sufficient to make out that
                                                         Page 31                                                           Page 33

                                                                                                             9 (Pages 30 - 33)
                                                Veritext Legal Solutions
                                                     866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 11 of 22

 1   defense.                                                      1         Where I take issue with Mr. Lasker is that
 2          And if, in fact, we are looking at implied             2   Cooper stands for the proposition that all
 3   preemption, then the standard we believe, as we've set        3   epidemiological studies have to adjust for all
 4   forth, is the clear evidence standard that was set forth      4   confounders that could possibly cause a disease process.
 5   in the Wyatt case. And I know Your Honor is familiar          5   Point of fact, Cooper says the opposite.
 6   with that from the Court's ruling in the Plavix case,         6         In the Cooper case, and the Court may know I
 7   and also citations to the Fosamax case.                       7   was the lead trial and appellate counsel, and I'm just
 8          In the Fosamax case, the Court ruled that this         8   arguing from the opinion, though, of course, they
 9   is a jury issue as to whether or not the level of             9   considered the Azoulay study. And the defendants there,
10   evidence is such that a jury could conclude that the         10   like the defendants here, screamed mightily that Azoulay
11   regulators would not have approved a label. We think         11   didn't adjust for another possible cause of, in that
12   the undisputed evidence here is ridiculously strong on       12   case, bladder cancer. In that case, everyone agreed
13   that fact given that we now have, as of December 12th,       13   smoking was a cause -- risk factor for bladder cancer.
14   2017, the EPA's, you know, analysis after a Scientific       14   And the Azoulay study studied the association between
15   Advisory Panel, after comments submitted by the              15   Actos and bladder cancer, but did not adjust for
16   plaintiff's experts in this case.                            16   smoking.
17          We have Dr. Portier, his report was submitted         17         And the defendants, like Mr. Lasker, said, "You
18   into the record which attaches his admissions to the EPA     18   can't even consider the Azoulay study. And the fact
19   laying out the exact arguments that the plaintiff's          19   that Dr. Smith considered it, his testimony should be
20   experts are making in this case, and the EPA seeing all      20   stricken." And the trial court agreed. And also, the
21   that evidence, and then concluding not that -- you know,     21   Neumann study did not adjust for smoking, and the trial
22   they have five choices under the regulatory scheme as to     22   court agreed and struck his testimony.
23   the levels of confidence or the levels of evidence for       23         And the appellate court tells us no, the trial
24   carcinogenicity. They took the very lowest they could,       24   judge does not go there. He does not weigh into the
25   that there's no evidence of carcinogenicity here.            25   validity the scientific literature and pick and choose
                                                        Page 34                                                           Page 36

 1         So if we honor the clear evidence standard,             1   which studies based upon which side wants to use this
 2   then we think as a matter of law under Nathan Kimmel,         2   study or that study. As long as there is a
 3   the Court needs to reach that. The evidence is                3   peer-reviewed body of epidemiological literature that by
 4   overwhelming in this case that implied preemption would       4   the authors and by the peer reviewers is deemed to be
 5   apply. And, of course, we have specific approvals of          5   reliable, and those experts for that party, for
 6   the warning labels well after -- both before and after        6   plaintiffs in this case, rely upon that to get to their
 7   Mr. Johnson used the product.                                 7   opinions as part of their opinions --
 8         And with that, Your Honor, I'll reserve the             8         THE COURT: Is it your view, then, that if a
 9   rest of the time.                                             9   study is published in a peer-reviewed journal and
10         THE COURT: I appreciate that. Thank you very           10   therefore, by definition, is peer reviewed, that's the
11   much.                                                        11   end of the judge's inquiry, period, we're finished?
12         Does anybody need a recess? I bet the court            12         MR. MILLER: I think Cooper tells us that, and
13   reporter does.                                               13   I can quote it, that pretty much, yes. I mean, unless
14         (Short break.)                                         14   there is -- let me go to the precise quote. And I'm on
15         THE COURT: Let's continue with plaintiffs.             15   Page -- California Daily Op., Page 9107. But yes. "In
16         MR. MILLER: Thank you, Your Honor. Again,              16   finding Dr. Smith's testimony unreliable, the Court
17   Michael Miller for plaintiff, and good morning.              17   examined the epidemiological studies upon which
18         Your Honor, I'll go back to the beginning and          18   Dr. Smith relied and pointed out specific problems and
19   review our position on some of the issues raised by          19   'flaws' in each of them..." "In doing so," this is
20   defense counsel. I think defense counsel agreed with us      20   quoting the appellate court, "the trial court was
21   ultimately that the Cooper case is the most controlling      21   substituting its opinion for the opinion of Dr. Smith
22   case here on the issue. And what Cooper tells us is,         22   and the opinions of the authors of the studies. This is
23   and I'm looking at the holding too, it was a fact issue      23   not the proper function of the trial court."
24   for the jury, whether epidemiological studies were so        24         THE COURT: There's a tremendous amount of
25   flawed as to be unreliable.                                  25   material out there which is "peer reviewed," which is
                                                        Page 35                                                           Page 37

                                                                                                          10 (Pages 34 - 37)
                                                Veritext Legal Solutions
                                                     866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 12 of 22

 1   terrible, terrible science. Right? I mean, there's a          1          Now, in the Actos trial, we did not have it at
 2   huge amount of these things that have now been withdrawn      2   trial because IARC had not promulgated that yet. It was
 3   over the years. There's a lot of these things, let's          3   promulgated after trial. And we asked the appellate
 4   say that there was, I don't know, if that's your              4   court to take judicial notice of it, and they did. And
 5   position, that's your position. Let me just repeat your       5   we used it at trial -- every other trial after that as a
 6   position, I think, and then you'll correct me if I'm          6   piece of evidence.
 7   wrong. Trial judges do not have the power or the              7          And invariably, the defense lawyers come back
 8   discretion to withhold from the jury peer-reviewed            8   and say, "Sure, they do red meat, they do coffee, and
 9   studies.                                                      9   there's signs everywhere." And the jury deals with that
10          MR. MILLER: I think that court is taking --           10   and they deal with it the way they see fit. I think
11   I'm not doing a good job of explaining to you my             11   that's the way it's been handled and ought to be
12   position. That would be the extreme case.                    12   handled.
13          THE COURT: Okay.                                      13          But that's certainly not this case. I mean,
14          MR. MILLER: And whether or not what the Court         14   this case has a doubling of the risk in peer-reviewed
15   would do with that, I don't know. But this isn't that        15   research and study after study regardless of what
16   case, thank goodness. Right? I can see the Court's           16   defense counsel says. He's simply wrong. And it's
17   consternation if there was -- someone brought you a          17   here. It starts in Hardell in 2002 with a doubling of
18   case. There's one study in a very suspect journal that       18   the risk for exposure and tripling of the risk.
19   looks shaky, it might be withdrawn later, sure. But          19          And it's a study that's controlled. It's
20   this is -- not this case. This case has an entire body       20   controlled for age, it's controlled for county, and it's
21   of consistently repeated, well-respected epidemiology        21   controlled for vital statistics. It's not controlled
22   that constantly shows a doubling of the risk that has        22   for other pesticides, but again, in this case, defense
23   been now reviewed by 17 preeminent scientists at IARC        23   counsel has not pointed to one other pesticide that
24   who universally concluded the reliability of that            24   increases a risk, and even if they had, they haven't
25   epidemiology. And it is such an impressive body, IARC,       25   pointed to one other pesticide that Mr. Johnson has been
                                                        Page 38                                                           Page 40

 1   that this state, California, embraced it and now              1   exposed to that increases the risk.
 2   declares --                                                   2          And moreover, when they did, in Hardell, adjust
 3          THE COURT: We embraced it for regulatory               3   for other pesticides, the odds ratio came down to 1.85,
 4   purposes?                                                     4   but the authors noted that multivariate analysis, which
 5          MR. MILLER: For the Proposition 65.                    5   controlled for other things, should be interpreted with
 6          THE COURT: Yeah.                                       6   caution. So they thought that the univariate analysis
 7          MR. MILLER: That glyphosate is a known cause           7   was the more proper of the two. And, again, the classic
 8   of non-Hodgkin lymphoma.                                      8   example of letting the jury, the factfinder, weigh into
 9          THE COURT: But you're not suggesting, are you,         9   this with various experts and decide that issue.
10   that everything on the Prop 65 list is, by definition,       10          THE COURT: Are there any other -- as far as
11   something which you could present to a jury as,              11   the record for today is concerned, within that record,
12   therefore, a potential cause, or a reasonable cause, or      12   is there any evidence that anything other than the
13   a cause with assurance of 2.0 for a disease; right?          13   chemical at issue in this case is responsible for the
14          MR. MILLER: No, Your Honor. I'm not making            14   specific disease that your client suffers from?
15   such a proffer. That's not my job and I wouldn't make        15          MR. MILLER: I'm sorry, Your Honor, could you
16   that proposition.                                            16   repeat that, please.
17          THE COURT: It doesn't strike me that Prop 65          17          THE COURT: With respect to the record that we
18   lists -- or things that meets criteria to be on the Prop     18   have today --
19   65 list are something that's going to be useful in a         19          MR. MILLER: Yes.
20   jury trial. Do you think I'm wrong about that?               20          THE COURT: -- is there any evidence that
21          MR. MILLER: I think it's admissible in a jury         21   anything other than the Monsanto chemical at issue today
22   trial.                                                       22   could be responsible for the disease that your client
23          THE COURT: Really?                                    23   has, or is it the case that outside of the work that
24          MR. MILLER: And I think it's a piece of               24   you've identified, pointing to the Monsanto chemical,
25   evidence that the jury can consider.                         25   it's just idiopathic after that, there's nothing else
                                                        Page 39                                                           Page 41

                                                                                                          11 (Pages 38 - 41)
                                                Veritext Legal Solutions
                                                     866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 13 of 22

 1   available?                                                    1   because it does. And it does that after adjusting for
 2          MR. MILLER: It's idiopathic. Our expert, Dr.           2   other pesticides.
 3   Nabhan, and again, they proffered no expert to say            3          And we know that because Mr. Lasker has deposed
 4   otherwise, has said that there are idiopathic causes.         4   Dr. Weisenburger, one of our experts, who is one of the
 5          THE COURT: Right.                                      5   authors of this study. And he knows that. It shows a
 6          MR. MILLER: Mycosis fungoides --                       6   dose-dependent response, and this is a 2015 study that
 7          THE COURT: Which is --                                 7   incorporated De Roos and incorporated Hardell. And it
 8          MR. MILLER: -- and there is a genetic                  8   shows a peer-reviewed abstract. NAPP reported an
 9   component possibly, because in the black community,           9   elevated risk of NHL with any glyphosate use
10   there is a higher risk. And those are the only two           10   statistically significant, 1.14, and a dose-response
11   things that he can see. But he has seen nothing, nor         11   effect was seen with greater than two days' use with an
12   have any defense experts seen anything, that they can        12   odds ratio of 2.42, statistically significant. So if
13   say Mr. Johnson was exposed to this chemical and it          13   you use glyphosate more than two days a year, you have a
14   could be a cause. There's been no such challenge.            14   2.42 increased risk, and Mr. Johnson used it 20 days a
15          So after Hardell -- and this is where defense         15   month, six months a year for two years. So he far
16   counsel says, "You have to have a study that's peer          16   exceeds that metric.
17   reviewed that shows after adjustment" -- "that shows         17          And so the authors, including our expert, Dr.
18   after adjusting for other pesticides, it's doubling the      18   Weisenburger, go on to say, and this is in our papers,
19   risk." Here it is. It's the De Roos study. In 2003,          19   "Our results are also aligned with findings from
20   it adjusted for 41 other pesticides and found a doubling     20   epidemiological studies of other populations that found
21   of the risk statistically significant.                       21   an elevated risk of non-Hodgkin lymphoma for glyphosate
22          And Dr. De Roos still to this day -- she wrote        22   exposure with a greater number of days/year of
23   a letter with nine other scientists recently that it's       23   glyphosate use, as well as a meta-analysis of glyphosate
24   still her opinion that, in fact, glyphosate causes           24   use and non-Hodgkin lymphoma risk. From an
25   non-Hodgkin lymphoma. So the suggestion that somehow         25   epidemiological perspective, our results were supportive
                                                        Page 42                                                          Page 44

 1   some modern study out there has made this less than           1   of the IARC evaluation of glyphosate as a probable
 2   reliable is just false.                                       2   carcinogen for non-Hodgkin lymphoma."
 3         THE COURT: But your position would be that              3          So that's the latest information that we have.
 4   even if -- do you want to hand that note to Counsel?          4   That's the newest science we have, except for their
 5         MR. TRAVERS: Sorry (handing).                           5   reliance on one study. Their sole reliance is on a 2017
 6         THE COURT: There's too much tension in the              6   study that they claim disproves all of this. And that's
 7   room as you're waiting to hand that note out.                 7   a jury issue. We're more than happy to talk to the
 8         MR. MILLER: I'm sorry, Your Honor.                      8   trier of fact about why that study is worthless -- why
 9         THE COURT: That's okay. I don't mind. I've              9   they said it was worthless before the results came out
10   been in both chairs.                                         10   and only embraced the study after the results came out.
11         So your position, though, is that even if there        11          And worse still for the defendants, if that
12   were a more recent study that cast aspersions on an          12   study is valid, it shows a quadrupling of the risk for
13   earlier 2003 study, or even if there was a meta-study,       13   T-cell lymphoma, which is the precise lymphoma that
14   for example, that included the De Roos study but             14   Mr. Johnson has. He has T-cell lymphoma starting from
15   concluded that it was an outlier in some way, your           15   skin exposure. It's a follicular form of non-Hodgkin
16   position would still be that the De Roos study and the       16   lymphoma. And that's what they say in their study,
17   opinions based on it still get to the jury; right?           17   which we don't think is that accurate. But if that
18         MR. MILLER: Yes, Your Honor.                           18   study is that accurate, it's a quadrupling of the risk.
19         THE COURT: Right.                                      19          So that gets -- and we'll make a different
20         MR. MILLER: Yes, Your Honor. And it's                  20   argument when we get to a B-cell case because it shows
21   certainly not an outlier. And, in fact -- and I'm going      21   no increased risk for B-cell. I will argue that one
22   to have to factually disagree with Mr. Lasker because        22   when we get to a B-cell case. But this one is a T-cell,
23   the NAPP study that did incorporate the De Roos study        23   and it's right on point. So if their study is good,
24   shows a doubling of the risk. It's not accurate for Mr.      24   we've got a quadrupling of the risk, and they have no
25   Lasker to stand up here and tell you that it doesn't         25   epi to support them whatsoever.
                                                        Page 43                                                          Page 45

                                                                                                         12 (Pages 42 - 45)
                                                Veritext Legal Solutions
                                                     866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 14 of 22

 1         So it's not a question of -- and I appreciate            1          THE COURT: Well, do you think that your
 2   the Court's original question, in the extreme, sure.           2   experts actually looked at what you call the whole body
 3   I'm not suggesting every trial judge in California has         3   of evidence? Did they really do that?
 4   his hands tied because somebody comes up with one peer         4          MR. MILLER: They looked at an enormous amount
 5   review. That's an issue for another day, and I don't           5   of evidence. I could start --
 6   think we need to argue that one because it's sure not          6          THE COURT: It's a rhetorical question. I
 7   the issue here.                                                7   mean, you're free to answer, "Yes, they did."
 8         Take a sip of water...                                   8          MR. MILLER: I think they did. I mean, I spent
 9         Your Honor made the point, and I just want to            9   a fortune to have them do it, I guess is one honest
10   reiterate because it's in Cooper, it permeates the            10   answer. We gave them all the epidemiology, we gave them
11   Cooper opinion. The Court is correct that Cooper does         11   all the animal studies, we gave them mechanistic
12   not allow the trial judge to weigh into the validity of       12   studies. We met with them. They've been deposed.
13   studies. And that is precisely what he wants you to do.       13   We've got 28 days of depositions or something. They've
14   And he cited to cases from the First Circuit and the          14   been torn up one side and down the other. It's in our
15   Third Circuit that, with all due respect, I don't             15   brief the exact number of days, but it's enormous. And
16   believe stand for the proposition supported. But I            16   then seven days in front of Judge Chhabria. But yes,
17   don't think it really matters. I don't think we need to       17   they looked at everything reasonably possible.
18   hyperanalyze them because we're not in the First              18          And they say put it all, you know, in one big
19   Circuit, we're not in the Third Circuit. We're in San         19   picture. And that's why I was shocked when I flew to
20   Francisco. So I think we stick with Cooper and its            20   Harvard and deposed the two young nonoccupational
21   progeny.                                                      21   epidemiologists that Monsanto proffered and asked them:
22         I want to get to, I think, Dr. Nabhan, unless           22   "What did you look at? Did you look at everything."
23   the Court has any further questions about our general         23          "No. We didn't look at the animal data."
24   epidemiology and our general causality. And I think I         24          "Were you told not to?"
25   would like to spend one more minute on that, if I could.      25          "Yeah, pretty much. We were just supposed to
                                                         Page 46                                                          Page 48

 1   I think the Court was very precise and accurate in your        1   look at the epi."
 2   tentative in that it's unquestionable from Cooper, it's        2          "Did you look at the mechanistic data?"
 3   unquestionable from the scientific manual that the             3          "No. Uh-uh. It wasn't provided to us."
 4   appropriate way to do science is not to look, as Your          4          "Did you look at any company documents?"
 5   Honor's example, at one piece of peer-reviewed                 5          "None. Just looked at some epi studies and
 6   literature. You've got to look at the whole body of            6   commented on them."
 7   evidence, all the epidemiology, all the animal data, all       7          I'm like, that's not science. That's somebody
 8   the carcinogenic mechanistic data, and then you've got         8   strategizing from a law firm on what they want an expert
 9   to synthesize that data. That's proper science.                9   to look at. Because if they were to look at everything,
10          So that's what all --                                  10   I think they were worried they wouldn't like what they
11          THE COURT: Suppose that's not what your                11   would hear. So that, I guess, is one way to handle
12   experts did. Suppose what actually happened was that          12   things. We handled them a whole different way. Our
13   your experts took one or two studies, and they have no        13   experts looked at everything.
14   explanation for why they ignored all the other studies        14          And the quality of our experts, just so I could
15   that point the other way, so that it looks like, for          15   talk about it for a minute, I would think a trial judge
16   example, they're cherry picking things they believe help      16   -- and they tell that in the Wendell case and they tell
17   them out and they're ignoring the bad stuff. It may           17   us in the Cooper case, if the experts -- the more
18   well be that with an explanation, that would be okay.         18   respectable these experts are, the more deference the
19   But is it my place to point that out and then say with        19   trial judge ought to give.
20   the failure to explain, that becomes the basis to             20          Well, Dr. Portier is the number one
21   exclude their opinion?                                        21   toxicologist in America, period. He was head of the
22          MR. MILLER: I'm not saying there isn't a case          22   National Toxicology Program for many years. Every lab
23   in the extreme where that would be appropriate for the        23   in America now follows the protocol that he set out in
24   trial judge to do, but certainly, it wasn't in Cooper.        24   his PhD thesis for how to handle rat and mice studies.
25   And this case is stronger than Cooper.                        25   I mean, this man is impressive, and they don't like it.
                                                         Page 47                                                          Page 49

                                                                                                          13 (Pages 46 - 49)
                                                Veritext Legal Solutions
                                                     866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 15 of 22

 1          But when IARC did their review of glyphosate,         1   at the exposure, then looked at the diagnosis, and came
 2   they invited one person to be an invited specialist to       2   to the conclusion. That's nonsense.
 3   observe those events and to make sure the science was        3         And the facts absolutely tell the real story.
 4   followed. They invited Chris Portier, that's who they        4   He read all the literature. He came to his own general
 5   invited.                                                     5   causation opinions. Looked at the animal data, he took
 6          And the man who chaired the IARC is also a            6   his background, education, and experience, then he
 7   nonretained expert here, Aaron Blair. We tried to get        7   demanded to see the patient. Flew the patient to
 8   him to be a retained expert. He's like, "No, I don't         8   Chicago where he examined the patient. He took a
 9   want to be tainted by money." So we subpoenaed him and       9   thorough history from the patient. He read the
10   took his deposition. And he said, "Yeah, after              10   patient's entire deposition. He ruled in and ruled out
11   everything that's said and done, everything we looked       11   various causes of non-Hodgkin lymphoma and reached a
12   at, including the new study that the defendants walked      12   differential diagnosis. That's even more than Dr. Smith
13   way around, I still say glyphosate is the probable cause    13   did in Cooper. And you can't do any more than that.
14   of non-Hodgkin lymphoma."                                   14         And he reached the conclusion. And in fairness
15          So that's the number one guy for the National        15   to the defense, he said there was also a genetic
16   Cancer Institute, the number one guy for the National       16   component. We don't know why, but sometimes black folk
17   Toxicology Program. Let's go to the West Coast. We          17   get mycosis fungoides. That's a factor. But the
18   have the chairman of epidemiology from UCLA, an             18   predominant factor, substantial contributing factor, for
19   occupational epidemiologist. Unlike the two                 19   this man now dying from mycosis fungoides is his
20   epidemiologists that they have, this is an occupational     20   constant exposure to glyphosate for over two years.
21   epidemiologist. And she's chairman of UCLA. And she's       21   Very admissible evidence.
22   been grilled at deposition, been grilled two days in        22         So those are the experts that I think make a
23   front of Judge Chhabria. She stood like a rock on her       23   general causation case and case-specific causation.
24   opinions. This stuff causes non-Hodgkin lymphoma. And       24   They're very powerful evidence that we think we have on
25   it's just that simple.                                      25   our side. And they're always entitled to put up a
                                                       Page 50                                                         Page 52

 1          Then we go to New York, to Columbia, with Dr.         1   defense, and they will, and the jury will decide it.
 2   Neugut who's written 500 articles on the causes of           2   And I think Your Honor's tentative is correct and I
 3   cancer, four textbooks on the causes of cancer, is           3   stand by it.
 4   retained as the chief investigator for three countries       4          Your Honor asked defense counsel, "You're
 5   in Africa -- or two countries, I'm not sure, to set up       5   asking me to pick and choose between the studies," and
 6   cancer programs.                                             6   we agree. That's exactly what he's trying to do. And
 7          Before you can call yourself a cancer hospital        7   not only the Cooper case, I won't go over it again. We
 8   in America, the Joint Commission for accreditation of        8   just went over it, but the Wendell case that came after
 9   hospitals sends in a team to set you up. That's              9   Cooper, it says the same thing. Don't do that.
10   Dr. Neugut. He leads those teams. This man has written      10          All right. Let's move on, if I can, unless the
11   articles on hematopoietic cancer, solid tumors. That's      11   Court has any further questions, to Dr. Sawyer and
12   all he does, and he's been doing it for 40 years.           12   cancer slope. It's only a small part of his opinion,
13          So, yes, he testified for us in Actos, turned        13   but it is a part of his opinion. And what he did, he
14   us down on a bunch of other stuff, but he's agreed to       14   used the exact same software used by EPA, used by
15   testify on this. He says he reviewed it all, and it         15   others. And what that does, it just shows you how much
16   causes cancer. It causes non-Hodgkin lymphoma.              16   exposure in some sort of mathematical -- you know, the
17          One more, if I could, before we get to the           17   quantity a person who has this amount of exposure is
18   others, but Dr. Nabhan, University of Chicago. He's the     18   getting. And they use dermal absorption studies and
19   case-specific expert. Only treats non-Hodgkin lymphoma      19   that sort of thing. It's the same software used by the
20   at University of Chicago, one of the top four schools in    20   EPA and throughout the world for dose-response analysis.
21   the country. Written over 100 articles, many of them        21          Also, there's a California regulation called
22   about non-Hodgkin lymphoma. One of the few doctors in       22   quantitative risk assessment at 27 CCR, Section 25703,
23   the world that sees more than five cases a year of          23   which prescribes the methods used to determine whether a
24   mycosis fungoides. I mean, this is -- they're hard to       24   chemical poses a significant risk to humans. The
25   find. This is a rare disease. They say he just looked       25   software implemented there was created by the EPA. And
                                                       Page 51                                                         Page 53

                                                                                                        14 (Pages 50 - 53)
                                               Veritext Legal Solutions
                                                    866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 16 of 22

 1   it's the standard software used to extrapolate from.         1          THE COURT: Okay.
 2   That's what he used.                                         2          MR. MILLER: -- to see what is kind of shaping
 3          THE COURT: I understand. But you understand           3   up there.
 4   the argument coming from the other side here, which is:      4          THE COURT: Say something like if the door is
 5   They don't disagree with anything you've just said in        5   open to these things --
 6   the last minute or two.                                      6          MR. MILLER: Yeah.
 7          MR. MILLER: Sure.                                     7          THE COURT: -- that you have a right to
 8          THE COURT: They say, "That's exactly right.           8   re-raise it or something like that?
 9   That's what all that is used for." But it's going to be      9          MR. MILLER: I think that seems very
10   very confusing to the jury that has a completely            10   reasonable. Yeah.
11   different decision to make in this case, which is           11          I'll move on then.
12   whether or not, for example, when it comes to the           12          THE COURT: Okay.
13   specific causation, it actually causes disease and the      13          MR. MILLER: I believe we've covered that
14   other general causation issues. It's going to be            14   issue.
15   confusing to give them information about how people go      15          Dr. Portier. And I think Your Honor has issues
16   about regulating this stuff.                                16   about the pooling of the mice studies. We can talk
17          I mean, that sounds reasonable, that it's a          17   about that. But I think defense counsel, in his
18   confusing thing to present to the jury.                     18   argument, tried to ram that through and say Portier
19          MR. MILLER: I think as long as the defendants        19   can't testify at all, which is completely wrong. Dr.
20   don't say -- I think they're going to say that              20   Portier spent more time than anyone reviewing this. Had
21   Mr. Johnson wasn't exposed to this stuff enough to --       21   opinions before litigation was ever filed. He's been
22   then I think we have to be able to say he was, and          22   reviewing this for years. Reviewed all the epi,
23   here's some quantifiable numbers that show he was. I        23   reviewed the animal data, reviewed the mechanistic data,
24   wouldn't think it would be fair to have them come up        24   and has strong opinions about this causing non-Hodgkin
25   there and say, "Well, he's wearing a Tyvek suit, so he      25   lymphoma. What he's done with the pooling of the animal
                                                       Page 54                                                         Page 56

 1   didn't really get exposed to this."                          1   data does not affect that in any way, shape, or form.
 2         THE COURT: But the Sawyer cancer slope                 2   So if the Court is inclined to keep the pooling data
 3   material and information you're talking about has            3   out, it doesn't affect his opinion. I'm going to spend
 4   nothing to do with whether or not there's a risk of          4   a few minutes trying to suggest to the Court that you
 5   exposure when somebody is wearing particular clothing or     5   ought not keep it out.
 6   a Tyvek suit. That's not what any of that stuff is           6          So his pooling data was actually peer reviewed
 7   about.                                                       7   by the Environmental Protection Agency Scientific
 8         MR. MILLER: No, that's true, Your Honor.               8   Advisory Panel, and I think we'll talk a little bit more
 9   That's absolutely true.                                      9   at the end about the Scientific Advisory Panel. But
10         THE COURT: Those two things don't go together.        10   when they reviewed it, they explicitly approved of Dr.
11         MR. MILLER: That's true.                              11   Portier's pooling methodology, noting that it provided
12         THE COURT: And, you know, certain rulings will        12   "compelling statistical evidence" of animal
13   come out of today's hearing. Others cannot. And there       13   carcinogenicity. And that's at 59 of our Hoke
14   are always going to be situations at trial where            14   declaration that is attached to our opposition brief.
15   somebody opens up a door, and you go to the trial judge,    15   These members went further and recommended that the EPA
16   and you say, "Hey, they just presented this evidence        16   adopt Dr. Portier's "pooled analysis approach for
17   here. We have a right to contradict it."                    17   combining multiple studies." And that, again, is the
18         The issue I'm getting at is one that was raised       18   same page, 59 of the Hoke.
19   by Monsanto, which is that standards, and calculations,     19          And one last point, his pooling has been peer
20   and software which is used to generate regulatory limits    20   reviewed. Well, not his, but pooling has been peer
21   could be confusing to a jury which is not being asked to    21   reviewed in the article by Dourson, "Update: Mode of
22   do anything like that at all.                               22   Action for Liver Tumors Induced by Oral Exposure." So
23         MR. MILLER: And I understand the Court's              23   that's not about Roundup, but it's about the process and
24   argument. Perhaps I think the best thing to do would be     24   methodology of pooling.
25   to punt that to the trial judge --                          25          THE COURT: Pooling across studies, across a
                                                       Page 55                                                         Page 57

                                                                                                        15 (Pages 54 - 57)
                                               Veritext Legal Solutions
                                                    866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 17 of 22

 1   variety of different studies?                                1   him the opinion. It's got to be something the jury
 2          MR. MILLER: I believe so, yes. Yes, yes. And          2   can't figure out on their own as laypeople, it's got to
 3   that's at 88 Regulatory Toxicology and Pharmacology,         3   be an issue that matters to the case, and it has to be
 4   Pages 45 to 55.                                              4   that he has a basis -- a factual basis to do it.
 5          Wasn't that in our brief?                             5          I just don't understand what he would do with
 6          MR. TRAVERS: Yeah.                                    6   respect to any e-mails at all. If you think the e-mail
 7          MR. MILLER: Yes, it was in our brief. Okay.           7   shows something dastardly that Monsanto has done and
 8          So that's our Portier argument, and obviously,        8   there's, you know, communications there, a smoking gun
 9   he's admissible irrespective of pooling. We think            9   that you'd really love the jury to read, then wouldn't
10   pooling has been important and is significant enough.       10   you just give the jury the e-mails.
11          Now, I'll turn to Dr. Benbrook. I think the          11          MR. MILLER: Well, I'd generally like to have a
12   Court, in your -- let me -- where is my copy of the         12   witness sort of walk through the story. I think that's
13   Court's tentative? Excuse me one second, Your Honor. I      13   --
14   apologize.                                                  14          THE COURT: That's the problem. That's
15          THE COURT: Of course.                                15   actually the problem with experts, when people use
16          MR. MILLER: There it is. Thank you, Your             16   experts to sort of gild the story. You have a story,
17   Honor.                                                      17   that's the actual evidence. And then sometimes people
18          In your tentative, you cite to the four ways         18   just use an expert to try to put sort of a gold patina
19   that Dr. Benbrook has been previously allowed to            19   around a particular story, and that could be problematic
20   testify. And I understand that by that, you intend to       20   unless you meet these criteria as to what experts are
21   allow him to testify in those areas here. If I              21   really for.
22   misunderstand, I'd better argue the point. And then you     22          So I won't belabor your time, but that's the
23   do go on to limit some things, but I wasn't sure what       23   problem.
24   all those things meant. I have no intention to have him     24          MR. MILLER: I understand. So he can testify
25   look at an e-mail and say that proves the corporation is    25   about the general rules of the EPA for register -- and
                                                       Page 58                                                           Page 60

 1   bad, or that proves the corporation wanted to put profit     1   the statement and registration process for pesticides.
 2   over people, or anything of that sort.                       2         THE COURT: I'm sure he can provide some sort
 3         THE COURT: What would you do with the e-mail,          3   of general overview as to how that works. I'm not sure
 4   if anything?                                                 4   where it gets you in the case, but he may have the
 5         MR. MILLER: Well, that's a good question. Do           5   background to be able to do that.
 6   you have an opinion as to whether Monsanto sought            6         MR. MILLER: All right.
 7   outside help to determine whether Roundup was genotoxic?     7         THE COURT: Do you think industry standards,
 8         THE COURT: How would he possibly have a basis          8   for example, and stewardship duty, which in Adams versus
 9   to know that, and what expertise does he bring to that       9   U.S. were, apparently, in that case held relevant? Is
10   question? He would have to know everything that             10   this a case where industry standards and so-called
11   Monsanto ever did during some huge time period.             11   stewardship duty or ethical obligations -- I'm sorry,
12         MR. MILLER: Not if they did it -- I mean, not         12   industry standards and stewardship obligations are
13   if they have -- not if we have clear documentation that     13   relevant?
14   they asked.                                                 14         MR. MILLER: I think industry standards -- I'm
15         THE COURT: Well, then you give the jury the           15   sorry, Your Honor.
16   documentation. You don't have an expert. I just don't       16         THE COURT: That's it.
17   understand how an expert -- is he an expert in e-mail       17         MR. MILLER: I think industry standards are
18   reading? Surely not.                                        18   relevant, and I think there's a standard to warn. When
19         MR. MILLER: I'm certainly not.                        19   you know about a risk of cancer and you violate that
20         THE COURT: Do you see my point?                       20   standard, that is an area uniquely requiring expert
21         MR. MILLER: But I think when you ask an expert        21   testimony.
22   an opinion, I think you're entitled for the jury to hear    22         THE COURT: How does that fit into the specific
23   the basis of it.                                            23   causes of action that are at stake in this case?
24         THE COURT: Yeah, but you're flipping the              24         MR. MILLER: Because Monsanto certainly knew by
25   issue. The question is whether you're entitled to ask       25   1999 that Roundup was carcinogenic.
                                                       Page 59                                                           Page 61

                                                                                                         16 (Pages 58 - 61)
                                               Veritext Legal Solutions
                                                    866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 18 of 22

 1          THE COURT: I understand that position. But            1   factored this in as well. The EPA has not said Roundup
 2   why does it matter that that violates or doesn't violate     2   doesn't cause cancer. Some people at OPP have said
 3   industry standards? I mean, let's say it turned --           3   that. "OPP" being a division within the EPA. But two
 4          MR. MILLER: I see your point.                         4   of the EPA scientists were on the IARC panel that said
 5          THE COURT: Let's say it turned out it doesn't         5   Roundup is probably the cause of non-Hodgkin lymphoma.
 6   violate any industry standards at all. The reason            6   Two of them.
 7   being, let's make this up, the industry colluded and         7         So it's not true that -- it's true that there's
 8   made sure there were no such standards, would that then      8   some people at OPP that wrote a report that said it
 9   defeat your case?                                            9   doesn't cause cancer, that's true. But it's also true
10          MR. MILLER: No, Your Honor --                        10   that that report was reviewed by an independent
11          THE COURT: No, I wouldn't care less.                 11   Scientific Advisory Panel, which concluded that OPP, for
12          MR. MILLER: -- you're quite correct. I'm             12   whatever reason, did not follow their own guidelines.
13   losing this argument, Your Honor.                           13         And we don't know what number because the EPA
14          THE COURT: I mean, I don't care about industry       14   won't tell us the vote, but a significant number of
15   standards. You're just going to prove that they knew        15   scientists on the SAP said this could be causing cancer.
16   and they didn't tell.                                       16   Some said no, but they didn't tell us the actual vote,
17          MR. MILLER: Right.                                   17   so we don't know. But we know that you can buy a book
18          THE COURT: Right.                                    18   here that has the EPA imprimatur on it, and it's cited
19          MR. MILLER: Well, then, now I've been whipped,       19   in our papers, that tells you product exposure to
20   so I'll move on.                                            20   Roundup studies out there show a risk for non-Hodgkin
21          THE COURT: No, I'm just asking --                    21   lymphoma.
22          MR. MILLER: I don't know what else to say,           22         We also know if you call the EPA hotline,
23   I'll be honest with you. And we'll be guided by the         23   you'll be put over to an operator who will tell you that
24   Court's overall ruling here.                                24   there are animal studies and some epidemiological
25          Some e-mails -- and I've been handed a note          25   studies that shows an association between Roundup and
                                                       Page 62                                                          Page 64

 1   that I'd better bring it up. Some e-mails are very           1   non-Hodgkin lymphoma. So to say that blanketly and
 2   technical. And I know he's not an expert in reading          2   universally, the EPA has concluded that it doesn't cause
 3   e-mails, so I'd ask you to punt it to the trial judge        3   non-Hodgkin lymphoma is not squaring with the facts.
 4   for this e-mail or for that e-mail.                          4         But I think we stand on the Court's tentative
 5          Sure, again, a general ruling -- look, we can't       5   for preemption. Unless something extraordinary is said
 6   just stand up there and gild the case and put e-mails up     6   in the next couple of minutes, I'm about done.
 7   on the board. I get it. But there will be some e-mails       7         THE COURT: I appreciate your help.
 8   that are technical that involve an understanding of the      8         MR. MILLER: Thank you, Your Honor.
 9   EPA, and he may need to interpret those. And I'd just        9         THE COURT: Thank you, sir.
10   ask that you'd punt that to the trial judge for specific    10         MR. LASKER: Thank you, Your Honor. I just
11   instances is all.                                           11   want to revisit a few things that --
12          THE COURT: And you would tell me that when you       12         THE COURT: Sure.
13   disclosed him as an expert, you disclosed him for that      13         MR. LASKER: -- Mr. Miller stated in his
14   purpose as well?                                            14   argument. I'm going to do them largely sequentially.
15          MR. MILLER: Oh, yes, Your Honor. If it's not         15         The first issue that Mr. Miller raised dealt
16   on our expert report, I certainly won't talk about it to    16   with the Cooper case. And obviously, we have the
17   the jury.                                                   17   opinion in the Cooper case. And Dr. Miller --
18          THE COURT: I understand.                             18   Mr. Miller noted that there were a couple of studies in
19          MR. MILLER: So just moving on to the last            19   that case where the defense experts argue there could be
20   issue, which is preemption. We agree with the Court's       20   some confounding with smoking, and you didn't adjust for
21   tentative of -- I mean, it's clear from the Bates case,     21   that. And that was the issue that I mentioned in my
22   it's clear from the seven Roundup cases where they tried    22   argument. They were raising a hypothetical situation
23   this and lost that the Court's tentative is right in        23   where you didn't adjust for smoking and we don't know
24   line with all those, and it's quite correct. And            24   what would have happened if you had.
25   moreover -- and I just want to end with this because we     25         So the first point, as I mentioned initially,
                                                       Page 63                                                          Page 65

                                                                                                        17 (Pages 62 - 65)
                                               Veritext Legal Solutions
                                                    866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 19 of 22

 1   is: We don't have that situation here. We have a              1   Your Honor, but we would suggest, Your Honor, that if
 2   situation where we have studies that were adjusted for        2   the Court is inclined to credit or to rely upon any of
 3   confounding for pesticides, and when they're adjusted         3   the representations that Mr. Miller made about the
 4   for confounding for pesticides, did not show an               4   studies, there is specific testimony that we can
 5   association. So it's a much different situation here.         5   supplement Your Honor from plaintiff's experts that
 6         Secondly, if you look at the Cooper opinion --          6   contradict what he said.
 7   and I would cite Your Honor again to the opinion at 239       7          Dr. Nabhan, for example, Mr. Miller stated that
 8   Cal. App. 4th at 563 and 564 where they're talking about      8   there's a quadrupling of the risk of T-cell lymphomas in
 9   Dr. Smith's general causation testimony. The Court goes       9   the 2008 NCI study. We showed Dr. Nabhan that specific
10   through and discusses the fact that Dr. Smith was            10   odds ratio in his testimony in the MDL in his
11   relying upon studies that showed statistically               11   deposition. He said there's nothing there. It's not
12   significant increased risks, over doubling of the risks,     12   statistically significant. The numbers are too small.
13   when there was adjustment for smoking. I'm going to          13   He doesn't rely upon that. So again, if that's an issue
14   actually go through the fact that there were these           14   for Your Honor, we suggest that you allow us to
15   studies with adjustments for smoking that doubled the        15   supplement the record on that.
16   risk. And there's a number of them that the Court goes       16          Likewise, with respect to Dr. Portier and his
17   through, and then there's one that's 4.3 increased risk,     17   pooling analysis and whether the Dourson studies pool
18   2.5 -- well, you can read it as well, Your Honor.            18   data across studies, we asked Dr. Portier that in front
19         And again, as I mentioned in my initial                19   of Judge Chhabria and Judge Petrou in the Daubert
20   argument, when you go to the specific discussion at          20   hearing. He acknowledged that Dourson doesn't do that.
21   Page 594 of the specific causation opinion and relying       21   There is pooling of male and female mice within the
22   upon epidemiology, the Court again talks about the fact      22   study, but there is no pooling across studies. He
23   that the experts had epidemiological studies that            23   acknowledged that what he did has not been done by
24   adjusted for these various factors, including smoking.       24   anybody else.
25         So the Cooper court spent enough time talking          25          So, again, if Your Honor is interested in those
                                                        Page 66                                                          Page 68

 1   about where there were studies that did adjust for            1   issues, you know, we would suggest a supplementing of
 2   smoking and continued to find this increased risk. And        2   the record so that you can see the actual testimony of
 3   the situation we have here is that that's not the case.       3   the plaintiff's experts as opposed to the argument of
 4         Now, plaintiff's counsel made a number of               4   Counsel.
 5   statements, representations, about what the various           5          With respect to the issue of -- well, the Court
 6   studies showed. He talked about the NAPP study showed a       6   -- Mr. Miller mentioned the Wendell case in the Ninth
 7   doubling of the risk after adjustment for pesticides,         7   Circuit. And as Your Honor may recall, having read that
 8   and he talked about quadrupling the risk of T-cell            8   case, the issue in Wendell was: There was no
 9   lymphomas.                                                    9   epidemiology -- because it was such a rare cancer, there
10         And this is a situation where the Court is --          10   was no epidemiology. And in this case, plaintiff's
11   and we are in sort of an awkward position here, and we       11   experts, and Dr. Nabhan in particular, all say, "We can
12   suggest maybe we can supplement the record. Because          12   rely upon the general epidemiology for NHL," and they do
13   there is testimony on these exact issues. Certainly          13   rely upon that. There is a large body of epidemiologic
14   with respect to the NAPP, there was testimony we're now      14   evidence. So the Wendell case really doesn't apply in
15   hearing from plaintiff's experts in which they testified     15   this circumstance.
16   directly contrary to what Mr. Miller just said to the        16          With respect to Dr. Nabhan and his cancer
17   Court. I can, on this record, cite Your Honor to             17   slope, Mr. Miller stated that the cancer slope analysis
18   Exhibit 25 in our opening brief in which we're talking       18   is just a small part of Dr. Nabhan's opinion, and if
19   with Dr. Ritz about the NAPP study. And in that              19   that's the case, given the prejudice, as Your Honor
20   context, she's talking about the finding of the NAPP         20   recognized, and confusion that would arise from
21   study after adjusting for the pesticides, also a             21   presenting that data to the evidence (sic), clearly the
22   sensitivity analysis for proxy. And she believes that        22   prejudice outweighs what Mr. Miller stated, which is a
23   the final odds ratio from all of the North American          23   small part of their case. There's not a large, if
24   case-control studies with that adjustment was 0.95.          24   there's any -- and we don't think there's any probative
25         So that already is in the record in this case,         25   value. We think that also requires and calls for the
                                                        Page 67                                                          Page 69

                                                                                                         18 (Pages 66 - 69)
                                               Veritext Legal Solutions
                                                    866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 20 of 22

 1   cancer slope opinions to be excluded.                       1   after notice and comment and after plaintiff's experts
 2         Just quickly, with respect also to Mr. Miller's       2   have already submitted all of their arguments to the EPA
 3   comment that the pooling analysis was somehow accepted      3   and the EPA rejected them, that strikes me as pretty
 4   or adopted by the EPA through the Scientific Advisory       4   clearly in line with the clear evidence standard that
 5   Panel, there is a document in the record, it's              5   Your Honor applied in Plavix and that a number of other
 6   Exhibit 10 to the Edwards declaration. I think this is      6   courts have applied.
 7   in connection with the motion for judicial notice --        7         So we don't think that they even raised a
 8   which shows EPA's response to the SAP process and to the    8   disputed issue of fact on that, but if Your Honor has
 9   materials that were submitted, which included Dr.           9   issues or questions based upon what Mr. Miller said,
10   Portier's pooling analysis in which the EPA expressly      10   that then, at most, gets him a fact issue. I think the
11   rejects that pooling analysis, and that's in the record    11   legal question is, as we stated, whether or not the
12   for Your Honor.                                            12   Court can just ignore the -- or hold that evidence of
13         A couple of final points. With respect to Dr.        13   the EPA's actions in finding glyphosate not being
14   Benbrook and this issue of whether or not there are some   14   carcinogenic and approving the labels to be irrelevant
15   e-mails that raise technical issues that Dr. Benbrook      15   as a matter of law on the question of preemption.
16   could respond to and whether there should be something     16         And we don't think that is appropriate under
17   reserved for the jury on that -- or for the trial judge    17   Kimmel. The Kimmel court had many of its -- based upon
18   on that, again here, as we set forth and I think as I      18   Supreme Court rulings like Geier and I think
19   disputed, Dr. Benbrook does not have expertise in a wide   19   Freightliner has stated that you can't just say there's
20   variety of areas. When you're talking about technical      20   an express preemption clause and I'm not going to
21   documents, the e-mail he's talking about dealing with      21   consider implied preemption. You have to look at the
22   scientific studies, how Monsanto responded to scientific   22   implied preemption issues.
23   studies, whether they were submitted, whether they were    23         Of course, there is a burden there that would
24   not, these are not issues where Dr. Benbrook has any       24   need to be shown for an affirmative defense to make out
25   expertise to be able to read those e-mails in a way that   25   that implied preemption. If those facts don't exist,
                                                      Page 70                                                         Page 72

 1   would be of any assistance to the jury.                     1   you don't have implied preemption, conflict preemption.
 2          So certainly, laying out in your ruling these        2   But those legal standards, you still need to look at
 3   areas where he does not have expertise, to provide          3   those and reach a determination. So we think that's a
 4   guidance on exactly -- and I frankly can't imagine -- I     4   legal issue for Your Honor, but I think Nathan Kimmel
 5   don't know any document where he does have any              5   basically answers that question.
 6   expertise -- any e-mail that he has any added expertise     6          And unless you have further questions, Your
 7   above a lay juror, but certainly the Court's ruling         7   Honor...
 8   should make clear that he does not have expertise in        8          THE COURT: Thank you.
 9   these areas.                                                9          MR. MILLER: Your Honor, may I have just two
10          Finally, with respect to the issue of               10   minutes?
11   preemption that Mr. Miller was arguing about and whether   11          THE COURT: Of course.
12   there were people within the EPA that disagreed, I think   12          MR. MILLER: Thank you. We both know there's a
13   it's kind of interesting to call the document that was     13   lot at stake here, but supplemental briefing is just
14   submitted, which was a 270-some-odd-page, confining that   14   another way to prevent us from trying to get ready for
15   goes through all the scientific evidence after notice      15   trial. I would ask the Court not to do supplemental
16   and comment, after the SAP, as an EPA conclusion that      16   briefing. You don't need it. What he wants
17   some people at OPP said this and just sort of gave it      17   supplemental on is what he wants to cross-examine our
18   the back of their hand.                                    18   experts upon in trial. What I represented to be in the
19          But, you know, at the very least, all that          19   studies, Your Honor can look in the studies. They're
20   Mr. Miller is arguing there is that there's something      20   there.
21   that he would want to argue about as to what exactly the   21          THE COURT: I'm going to try to decide this
22   OPP did. And that's an issue with In re Fosamax, so        22   based on the papers I have.
23   that's an issue for the jury to decide. I don't think      23          MR. MILLER: Your Honor, thank you. I said
24   that argument actually gets him a disputed issue of        24   that the NAPP study showed a doubling of the risk. You
25   material fact where you have this document after --        25   can look at the NAPP study. It's right in there. It's
                                                      Page 71                                                         Page 73

                                                                                                       19 (Pages 70 - 73)
                                              Veritext Legal Solutions
                                                   866 299-5127
 Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 21 of 22

 1   not my suggestion. What he's referring to is a                1   numbers, but there's also a slide that presents it. The
 2   cross-examination where there was a subanalysis where         2   data is not disputed. There just is no doubling of the
 3   they took out proxy responders. And with a subanalysis        3   risk after adjustments. Judge Chhabria raised that in
 4   without proxy responders, the risk went away.                 4   the argument that he had with Counsel, and there's no
 5         And we could debate forever why that happened.          5   dispute over that fact.
 6   Proxy responders are inherently inaccurate, and we can        6          I don't know exactly what more to say about
 7   both debate it back and forth. There's no bearing on          7   that, Your Honor. It's not a cross-examination point,
 8   the fact that on the NAPP study, there was a doubling of      8   it's just what the study shows.
 9   the risk. It's right in the study.                            9          THE COURT: Anything else?
10         And on their study, the 2018 study, he's right,        10          MR. MILLER: We disagree.
11   there is a quadrupling of the risk, but Dr. Nabhan did       11          THE COURT: Okay. That's what you're here for.
12   not rely upon it. And that's exactly what I said. So         12   Well, thank you. I appreciate everybody's help. The
13   we agree Dr. Nabhan didn't rely upon that quadrupling of     13   matter is submitted. It will be helpful, I think, to
14   the risk because he doesn't think the study is done          14   get a transcript of the argument. It will take me some
15   right. But if they want to rely on that study, that          15   time to write this up.
16   study shows a quadrupling of the risk. That was my           16          MR. MILLER: Your Honor, if I could, unrelated
17   point. And I think we're arguing the same issue.             17   to the merits --
18         He brought up the Wendell case as after Cooper.        18          THE COURT: Of course.
19   And I think that's a very instructive case because           19          MR. MILLER: -- we wanted to ask about one
20   there, they allowed Dr. Weisenburger, the same expert        20   question about page and line, and we also wanted to ask
21   that we're using here, to testify without any epi            21   the Court for a phone conference, if we could, next
22   because he's such a highly qualified individual. He          22   week. And I'm not going to argue the issue just to sort
23   looked at the animal studies and he analyzed it, and         23   of alert the Court. We were deposing Daniel Goldstein.
24   they reversed the trial court, right, because he wasn't      24   Your Honor allowed us to re-depose him. You'll recall,
25   going to allow Dr. Weisenburger, and Dr. Weisenburger --     25   he was the Monsanto employee who took in the phone calls
                                                        Page 74                                                         Page 76

 1         THE COURT: She wasn't. The trial judge was a            1   from Wayne Johnson.
 2   woman.                                                        2          And during that deposition, we handed him a
 3         MR. MILLER: Excuse me, I'm sorry.                       3   document from 2004, which we find to be a very important
 4         THE COURT: That's okay.                                 4   document in this case. I don't want to say what the
 5         MR. MILLER: I apologize. I think that's it.             5   document is in open court. But what happened is: After
 6   I think cancer slope was about Sawyer not Nabhan, but I       6   about ten questions, I took a break, counsel and witness
 7   think that's --                                               7   left the room, they came back and claimed that it was
 8         MR. LASKER: My mistake.                                 8   prepared at the request of attorneys, and therefore,
 9         MR. MILLER: Yeah, it's all good.                        9   they weren't going to talk about it anymore and they
10         Listen, thank you very much, Your Honor.               10   wanted to claw him back.
11         MR. LASKER: Can I just -- one thing, Your              11          We're waiting for them to do the proper
12   Honor.                                                       12   procedures, but we're running out of time. Our argument
13         THE COURT: You certainly can. You have more            13   is: There's nothing in there about lawyers. The
14   time.                                                        14   metadata shows nothing --
15         MR. LASKER: With respect to the findings in            15          THE COURT: We don't have to go into the
16   the NAPP, they are in this record in our Sargon              16   details. You have a disagreement about this issue?
17   opposition brief, Exhibit 10. Dr. Mucci, in her report,      17          MR. MILLER: Yes, we have a disagreement and
18   goes through the various findings in that study, what        18   we'd like to have a few minutes. Yes, Your Honor.
19   the numbers were after adjustment for other pesticides,      19          THE COURT: So why don't we go off the record
20   what the numbers were before adjustment for other            20   and pick a date that works for everybody's calendar.
21   pesticides. Mr. Miller was citing to data points             21          MR. MILLER: Sure.
22   particularly for the doubling of risk before adjustments     22          THE COURT: Off the record.
23   for other pesticides. That does not exist after.             23          (Off the record.)
24         And if the study -- if the full study -- and           24          THE COURT: The informal conference will be at
25   there's a draft publication that writes up those             25   9:00 on the 16th of May.
                                                        Page 75                                                         Page 77

                                                                                                        20 (Pages 74 - 77)
                                                Veritext Legal Solutions
                                                     866 299-5127
  Case 3:16-md-02741-VC Document 2417-6 Filed 01/03/19 Page 22 of 22

 1          Off the record.
 2          (Proceedings concluded at 11:00 a.m.)
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                 Page 78

 1       I, the undersigned, a Certified Shorthand
 2 Reporter of the State of California, do hereby certify:
 3       That the foregoing proceedings were taken
 4 before me at the time and place herein set forth; that
 5 any witnesses in the foregoing proceedings, prior to
 6 testifying, were duly sworn; that a record of the
 7 proceedings was made by me using machine shorthand which
 8 was thereafter transcribed under my direction; that the
 9 foregoing transcript is a true record of the testimony
10 given.
11       Further, that if the foregoing pertains to the
12 original transcript of a deposition in a Federal Case,
13 before completion of the proceedings, review of the
14 transcript [ ] was [ ] was not requested.
15       I further certify that I am neither financially
16 interested in the action nor a relative or employee of
17 any attorney or party to this action.
18       IN WITNESS WHEREOF, I have this date subscribed
19 my name.
20
21 Dated: May 14, 2018
22
23                <%signature%>
24                Sheila Pham
                  CSR No. 13293
25
                                                                 Page 79

                                                                                      21 (Pages 78 - 79)
                                                           Veritext Legal Solutions
                                                                866 299-5127
